Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. The examiner respectfully responds below.
Applicant argues that one of ordinary skill in the art would not find a BO/PO glycol useful in reducing an LSPI event. As cited in the previous office action and in the rejection below one of ordinary skill in the art would consider the glycol base oil of Greaves useful and capable to reduce LSPI events.
The glycol and the base oils together provide superior solubility for the additives and film forming properties, see p 4. This increases the solubility of all additives. This also reduces corrosion and fouling of the lubricant (p 2).
Ritchie teaches a lubricant composition (abstract) with an LSPI engine.  The pre-ignition is affected by adding cleaning agents such as detergents to the composition, see p 15.  The pre- ignition is also caused by poor lubrication allowing engine oil droplets to enter the undesired part of the engine between the piston ring and cylinder liner, see p 3.
As such any additive which would reduce the tendency for oil to be directed toward the undesired part of the engine, would help reduce LSPI.  This would include anticorrosive agents, antioxidants, and in particular detergents.
As Ritchie teaches a detergent which reduces LSPI events, an increase of effectiveness of that additive would reduce LSPI events. The use of the other additives taught in Greaves having increased effectiveness would also reduce LSPI events.
The examiner notes that no gauge or quantitative amount of reduction of LSPI events is required in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-13 and 14-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaves et al (US 2016/0060561 A1) and Ritchie et al (US 2015/0307802 A1).
Regarding claims 10-13 and 14-27 Greaves teaches a lubricant composition (abstract) for use in an internal combustion engine (p 43). The lubricant contains a polyalkylene glycol.
The polyalkylene glycol (p 28) is a butylene oxide propylene oxide polymer. This polymer is a species of the Markush structure of claim 11 and matches the Markush structure of claim 13. The MW of the polymer is at least 500 g/mol and may be up to 2400 mol. The ratio of BO/PO is 1:2 to 2:1. See p 28. Given the molecular weight the N value of Markush structure of claim 1 may be from 7 to 15. Given the molecular weight the P and q value of the Markush structure of claim 13 may be 2 to 6.
The polymer uses an initiator which is 4 to 22 carbon atoms which is attached to the end of the polymer, see p 24. As such either Y value may be a hydrogen or an alkyl group of 4 to 22 carbon atoms.
The polymer is used in the amount of up to 10 or 20% of the composition, se ep 26. See table 2 for examples with use at exactly 10%.
The glycol and the base oils together provide superior solubility and film forming properties, see p 4. This increases the solubility of all additives. This also reduces corrosion and fouling of the lubricant (p 2).
Greaves teaches the use of additives including detergents. See p 42
Greaves does not specifically state that the composition would affect pre-ignition. Ritchie teaches a lubricant composition (abstract) with an LSPI engine.  Ritchie teaches a lubricant composition (abstract) with an LSPI engine.  The pre-ignition is affected by adding cleaning agents such as detergents to the composition, see p 15.  The pre- 
As such any additive which would reduce the tendency for oil to be directed toward the undesired part of the engine, would help reduce LSPI.  This would include anticorrosive agents, antioxidants, and in particular detergents.
Ritchie teaches the use of a magnesium detergent.  This detergent reduces LSPI events see p 97. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the detergent of Ritchie in the amount taught by Ritchie in the invention of Greaves.  Greaves already calls for use of detergents and the detergent of Ritchie is an effective detergent and reduces LSPI events.
 Since the use of the composition of Greaves results in all the additives being more effective and creating a superior lubricant, the lubricant of Greaves must reduce pre-ignition as it solves the problem which create pre-ignition.  
Anticorrosive additives and antiwear additives and antioxidants, which are taught for use in Greaves would reduce LSPI.  
All three types of additives protect the metal which forms the engine from degradation, as well as the seals in the engine.  The composition of Greaves teaches increased solubility of the lubricant composition, lubricant additives would have improved efficacy.  
In the alternative Ritchie provides evidence that the pre- ignition is caused by poor lubrication allowing engine oil droplets to enter the undesired part of the engine between the piston ring and cylinder liner, see p 3.
As such the invention of Greaves itself would be enough to reduce LSPI events. The lubricant has good film forming properties and reduces corrosion and fowling of the lubricant. This must help maintain the cylinder lining and the piston ring throughout the life and use of the lubricant. As such LSPI events must be reduced.
Conclusion
 THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771